COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Steve Lee Dorsey v. The State of Texas

Appellate case number:    01-13-01022-CR

Trial court case number: 1249910

Trial court:              209th District Court of Harris County

        This case was abated and remanded to the trial court for the trial court to determine if
appellant wishes to prosecute this appeal, to determine whether appellant is presently indigent,
and to appoint counsel to represent appellant if appellant is found to be indigent. The district
clerk has filed a supplemental clerk’s record containing the trial court’s order declaring appellant
indigent and appointing Charles Hinton to represent appellant. The trial court also ordered the
court reporter to prepare and file the reporter’s record without cost to appellant. Although a
reporter’s record of the trial court’s hearing has not yet been filed, because we have the
supplemental clerk’s record containing the trial court’s order, we REINSTATE this case on the
Court’s active docket.
        It is ORDERED that the court reporter file with this Court, within 30 days of the date of
this order and at no cost to appellant, a complete reporter’s record. See TEX. R. APP. P. 34.6(a).
35.2, 35.3(c).
        Appellant’s brief is ORDERED to be filed with this Court within 30 days after the date
the reporter’s record is filed.1 See TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Justice Laura C. Higley
                    Acting individually  Acting for the Court

Date: March 13, 2014

1
       The clerk’s record was filed on December 31, 2013. See TEX. R. APP. P. 35.2.